t c memo united_states tax_court patrick t and leanne s furey petitioners v commissioner of internal revenue respondent docket no filed date patrick t and leanne s furey pro sese david l zoss for respondent memorandum findings_of_fact and opinion swift judge respondent determined dollar_figure dollar_figure and dollar_figure deficiencies in petitioners’ respective federal income taxes for and the two primary issues for decision are whether petitioners have substantiated claimed partnership income losses_and_expenses and whether securities trading losses that petitioners reported on their federal_income_tax returns as capital losses may now be treated as ordinary losses unless otherwise indicated all section references are to the internal_revenue_code applicable to the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found many of the circumstances in this case are vague and unclear at the time the petition was filed petitioners resided in minnesota on their and joint federal_income_tax returns petitioners reported taxable_income and taxes paid and claimed tax overpayments as follows year taxable_income taxes due taxes paid overpayment -0- -0- dollar_figure big_number -0- -0- dollar_figure big_number dollar_figure big_number big_number big_number upon receipt respondent processed petitioners’ federal_income_tax returns and refunded to petitioners the claimed tax overpayments during respondent’s audit of petitioners’ and federal_income_tax returns patrick t furey petitioner informally provided respondent’s revenue_agent what appeared to be partially amended and joint federal_income_tax returns amended tax returns the amended tax returns were not signed by petitioners were undated and were not filed with respondent petitioners’ filed tax returns and the amended tax returns were prepared by a retired accountant preparer whose title was shown on petitioners’ tax returns as c p a despite the fact that his c p a license had expired on petitioners’ filed tax_return for each year petitioner’s occupation is reported as corporate executive on the amended tax returns petitioner’s occupation is shown as trader in securities harmony malting on their and filed joint federal_income_tax returns petitioners reported income capital_gains losses_and_expenses relating to petitioner’s alleged interest in a partnership by the name of harmony malting hm as follows harmony interest_income ordinary dividends net_long-term_capital_gain net sec_1231 gain sec_179 expense nonpassive ordinary_loss year dollar_figure --- big_number --- --- dollar_figure --- big_number big_number big_number petitioner claims that an individual by the name of robert saterdalen was his partner in hm petitioner claims that in mr saterdalen disappeared and hm went out of business petitioner explains that if mr saterdalen is not someday found he petitioner might be liable for the debts of hm approximating dollar_figure although it is not completely clear petitioner’s claimed losses relating to hm apparently are based on this alleged speculative liability petitioner’s tax_return_preparer claims that he prepared for hm and informational forms u s return of partnership income showing that petitioner had an interest in hm the preparer however acknowledges that these forms were never filed with respondent and the preparer explained at trial that if respondent wanted the forms filed respondent should have asked him to do so copies of the alleged forms that the preparer submitted to respondent during respondent’s audit show identification numbers for hm that were either nonexistent numbers or that were assigned to other taxpayers and respondent has no record of the existence of hm hm did not file with respondent federal_income_tax returns for the years in issue on audit for lack of substantiation respondent removed from the computation of petitioners’ taxable_income for and the above reported income sec_179 expense and nonpassive ordinary_loss items relating to hm becker sunset farms on their and filed joint federal_income_tax returns petitioners reported income sec_179 expenses and nonpassive ordinary losses relating to petitioner’s alleged partnership or corporate interest in an entity named becker sunset farms bsf as follows bsf item claimed year by petitioner interest_income nonpassive ordinary_income sec_179 expense nonpassive ordinary_loss --- dollar_figure --- dollar_figure --- big_number --- big_number --- --- dollar_figure a company by the name of bsf that operated a game farm was licensed to do business in minnesota in the 1990s but that company was dissolved in no credible_evidence in the record substantiates that bsf existed in any form during and and that petitioner had any ownership_interest therein neither the state of minnesota nor respondent has any record during and of the existence of bsf and bsf did not file with respondent federal_income_tax returns for those years on audit for lack of substantiation respondent removed from the computation of petitioners’ taxable_income for and the above reported income sec_179 expense and nonpassive ordinary_loss items relating to bsf securities trading activity over the years petitioner invested frequently in the stock market for his own account securities trading activity on each of petitioners’ and filed federal_income_tax returns petitioner’s securities trading activity was treated as an investment nonbusiness activity petitioners did not claim any deductions that on the tax returns were identified as related to petitioner’s securities trading activity and petitioners attached to each of their tax returns a schedule d capital_gains_and_losses relating to petitioner’s securities trading activity and reported thereon capital_gains_and_losses as follows capital_gains and losse sec_2002 dollar_figure dollar_figure dollar_figure petitioner did not conduct securities trades for others petitioner never made a timely and proper election under sec_475 to use the mark-to-market method_of_accounting with regard to his securities trading activity however attached to petitioners’ and amended joint federal_income_tax returns were schedules c profit or loss from business on which petitioner reported different total_amounts for his securities trading gains and losses and on which petitioner changed the character thereof from capital to ordinary as follows ordinary gains and losse sec_2002 dollar_figure dollar_figure dollar_figure in connection with the trial petitioners continue to assert the business nature of petitioner’s securities trading activity and for petitioners again revise the total ordinary losses claimed relating thereto namely for dollar_figure on audit respondent treated petitioner’s securities trading activity as a nonbusiness investment activity and petitioner’s gains and losses as capital_gains_and_losses also relating thereto respondent determined that for petitioner failed to report dollar_figure of short-term_capital_gains and that petitioner was entitled to annual capital losses for and of dollar_figure to short-term_capital_loss carryovers from to -dollar_figure from to 2004--dollar_figure and from to dollar_figure and to a long-term_capital_loss carryforward from to of dollar_figure at trial petitioners claimed yet different amounts for the ordinary net losses petitioner allegedly realized in his securities trading activity for each year in issue petitioners also now claim cost_of_goods_sold deductions relating to petitioner’s securities trading activity in the notice_of_deficiency respondent made a number of other adjustments to petitioners’ and federal_income_tax returns petitioners have offered evidence regarding only the hm and bsf losses and the securities trading activity set forth above before trial petitioners did not answer respondent’s interrogatories and petitioners did not file a pretrial memorandum at trial petitioners did not testify and petitioners called as their only witness their preparer opinion generally respondent’s determinations are presumed correct and petitioners bear the burden of proving that the adjustments set forth in respondent’s notice_of_deficiency were erroneous see rule a 290_us_111 petitioners make no claim nor showing that under sec_7491 any shift in the burden_of_proof should occur as has been said repeatedly deductions are a matter of legislative grace 503_us_79 taxpayers are expected to maintain books_and_records and to substantiate claimed deductions with credible source documentation such as invoices and receipts and books_and_records in order to deduct partnership losses a partner must establish his basis in the partnership sec_704 further an individual partner may deduct partnership losses only to the extent he is at risk sec_465 and passive partnership losses are deductible only to the extent of passive partnership income sec_469 under sec_1221 the term capital assets includes all assets other than assets expressly excluded dealers in securities who sell to customers may recognize ordinary_income or ordinary_loss on their securities trading activity dealers’ securities are considered to be inventory held_for_sale to customers sec_1221 apart from dealers however only traders in securities whose trading activity rises to the level of a trade_or_business and who make a valid election under sec_475 are entitled to treat gains and losses from the sale of securities as ordinary see generally 788_f2d_1025 4th cir 126_tc_279 as is apparent the testimonial and documentary_evidence in this case is incomplete and lacking in credibility petitioners’ evidence relating to hm and to bsf--their existence their business activity their income and expenses their books_and_records the partners therein--is highly suspect and completely inadequate petitioners offer implausible explanations and evidence relating to the losses_and_expenses in question for example petitioner states that he has hm documents in his possession at home but that he could not produce them at trial because he simply left them at home petitioner’s explanation does not begin to explain why petitioner if he actually had such documents never produced them to respondent’s revenue_agent or to respondent’s trial counsel before the trial petitioner has not adequately established for the years in issue the existence of hm and bsf as partnerships or otherwise and what losses if any petitioner is entitled to relating to hm and bsf we sustain each of respondent’s adjustments relating to hm and bsf with regard to his securities trading activity petitioner contends that during and his securities trading activity was so frequent and extensive that it qualifies as a trade_or_business and that the ordinary losses shown on the schedules c attached to the unsigned partial amended tax returns should be allowed respondent contends that petitioner’s claimed securities trading ordinary losses should be disallowed because petitioner’s securities trading activity did not rise to the level of a trade_or_business because the losses are not substantiated and because petitioner did not make a sec_475 election with regard thereto for all of respondent’s reasons we sustain respondent’s adjustments relating to petitioner’s securities trading activity petitioner has not established that his activity was anything other than a nonbusiness investment activity with respect to which petitioner realized only capital_gains_and_losses respondent’s other adjustments are sustained for lack of proof see rule b petitioners’ failure to call corroborating witnesses and failure to produce at trial documentation that is purportedly in their possession is particularly troubling and we assume that such evidence if produced would not be favorable to petitioners see 6_tc_1158 affd 162_f2d_513 10th cir further we deny any claims for refund made by petitioners other than those allowed by respondent for the reasons stated decision will be entered under rule
